Citation Nr: 0621507	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-36 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1976 to April 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran is seeking compensation for 
a right knee disability as secondary to his service connected 
bilateral ankle degenerative joint disease.  The VCAA letter 
of April 2003 did not inform the veteran of the evidence 
needed to establish service connection for a right knee 
disability either on a direct or on a secondary basis.  To 
comply with the mandates of the VCAA, the veteran should be 
issued a new VCAA letter describing the evidence necessary to 
establish entitlement on a secondary basis.

The Board further notes that the VCAA requires that VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In this case, the veteran has claimed that he has a 
current right knee disability which is secondary to his 
service connected bilateral ankle degenerative joint disease.  
He alleges that his right knee has been affected due to the 
poor gait associated with his bilateral ankle degenerative 
joint disease.  Outpatient treatment records show that the 
veteran sought treatment for pain on the right knee starting 
in April 1993.  There are numerous outpatient treatment 
records dated between April 1993 and January 2001 which 
document treatment for right knee pain.  At times the pain 
has been diagnosed as of unknown etiology.  Outpatient 
treatment records also show that the veteran had a fall in 
June 2000 and suffered a torn meniscus.  Furthermore, the 
Board notes that service medical records show that in April 
1977 the veteran had an injury to the right leg while playing 
softball.  In October 1977 the veteran sprained his right 
knee.  In November 1977, he bruised his right knee while 
playing football.  X-rays were negative.  In June 1978, the 
veteran was treated for pain on the right knee and right 
ankle after he fell over a sprinkler while playing football.  
In May 1979 the veteran was seen for a muscle spasm on the 
right thigh.  In February 1980, the veteran was treated for a 
right knee injury incurred while playing baseball and was 
later diagnosed with a mild sprain of the right knee 
ligament.  Separation physical of January 1980 did not note 
any of the lower extremities.  The veteran has not been 
afforded a VA examination for his right knee.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
VCAA letter which specifically notifies 
the veteran of the evidence needed to 
establish entitlement to compensation 
on a direct basis and secondary basis.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability he may currently have.  It 
is requested that the examiner 
determine the most likely diagnosis or 
cause of any right knee condition 
present.  The examiner should 
specifically comment as to whether it 
is as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
right knee condition present is related 
to the injuries incurred in service 
and/or to the service connected 
bilateral ankle degenerative joint 
disease, or whether such etiologies or 
relationships are unlikely (i.e., less 
than a 50-50 probability).  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  

The veteran is informed that if there is evidence linking his 
right knee disability to a service connected disability or 
in-service injury, he must submit it.  If upon completion of 
the above action the claim remains denied, the case should be 
returned to the Board after compliance with requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


